Appellant was convicted in the District Court of Nacogdoches County of manufacturing intoxicating liquor, and his punishment fixed at confinement in the penitentiary for a period of one year.
We regret that we cannot consider the statement of facts in this case. It is provided in Article 844c of our Code of Criminal Procedure that it is the duty of the court reporter to prepare a statement of facts in narrative form. This rule is well known and too well settled to need any discussion. An examination of the statement of facts in this case reveals that it is principally made up of a statement of questions and answers, and objections made by the appellant's attorney and remarks made by him to the trial court, and by the honorable trial court back to the attorney. This condition of affairs is reflected upon each page of the purported statement of facts. The work of this court has been enormously multiplied by reason of the increased volume of criminal business in this State, and it would be impossible for the court to dispatch its business if it undertook to go through statements of facts in the condition as the one now before us, and endeavor to extract therefrom the testimony of the witnesses. The law requires and the facts *Page 376 
show that said purported statement of facts was submitted to both the attorneys and the trial court, and such condition could have been obviated.
The indictment in this case sufficiently charges the offense, and the charge of the court below is in accordance with law. No questions are raised which can be determined by us in the absence of a statement of facts. The bills of exception relate to matters which can not be otherwise determined.
Finding no error in the record, the judgment of the trial court will be affirmed.
Affirmed.